internal_revenue_service number release date index number ------------------------------------ ------------------ -------------------------------------- - department of the treasury washington dc person to contact ----------------- id no --------------- telephone number --------------------- refer reply to cc intl br1 - plr-169154-03 date date taxpayer ------------------------------------------------------------------------------------------------ ------------------------ ------------ ------------ --------------- ----------------- ------------ ---------------------- ------------------------ country a country b country c country d city e date date ty -------------- dear ------------------ dated date requesting a ruling on your behalf under sec_877 sec_2107 and sec_2501 of the internal_revenue_code the code that your expatriation did not have as one of its principal purposes the avoidance of united states’ taxes representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this letter is written in response to a letter from your authorized representative the rulings contained in this letter are based upon information and plr-169154-03 citizenship on date on the date of his expatriation taxpayer’s net_worth exceeded the applicable_amounts set forth in sec_877 taxpayer was born in country a on date taxpayer relinquished his u s sec_877 generally provides that a citizen who loses u s citizenship or a u s a former citizen or former long term-resident will be treated as having expatriated a former u s citizen or former long term-resident whose net_worth or average long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 a provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 a if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a b tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 an eligible former citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes taxpayer is eligible to request a ruling pursuant to notice_98_34 because on the date of his expatriation taxpayer became at birth a citizen_of_the_united_states and of the country in which he was born see sec_877 additional information requested by the service after review of the submission under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 taxpayer submitted all the information required by notice_98_34 including any plr-169154-03 accordingly based solely on the information submitted and the representations made we conclude that taxpayer has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 and therefore taxpayer will not be presumed to have expatriated with a principal purpose of tax_avoidance while this ruling rebuts the presumption of tax_avoidance under sec_877 it is not conclusive as to whether taxpayer may subsequently be found to have a principal purpose of tax_avoidance under sec_877 a and a a based on all the facts and circumstances concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative relevant this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is except as expressly provided herein no opinion is expressed or implied sincerely s karen rennie senior technical reviewer office of the associate chief_counsel international enclosure cc
